Citation Nr: 0928555	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) for the cause of the Veteran's death.

2.  Entitlement to burial benefits. 

3.  Entitlement to a plot or internment allowance. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 through 
December 1966, including service in the Republic of Vietnam.  
He died in June 2000; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and September 2005 
decisions of the RO.

The appellant testified before the undersigned Veterans Law 
Judge (VLJ) in hearings at the RO in January 2008 and June 
2009.  Transcripts of these hearing have been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims is warranted. 

Per the May 2008 Board remand instructions, a VA examiner in 
February 2009 conducted a review of the Veteran's claim file 
regarding the cause of the Veteran's death.  The February 
2009 VA examiner determined that the Veteran's Type II 
diabetes mellitus, either singularly or in connection with 
metastatic carcinoma of the esophagus, did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  However, the examiner did not address the 
relationship, if any, between any other diseases or 
disorders, casually related to service that may have caused 
or contributed materially in producing the Veteran's death.

The Board notes that the appellant, at her February 2009 
hearing, testified that the Veteran's congestive heart 
failure was related to service and contributed to his death.  
Additionally, a June 2000 terminal hospital record indicated 
that the Veteran had congestive heart failure prior to his 
death.

Under these circumstances, the Board finds that an additional 
VA medical opinion-supported by fully stated rationale and 
addressing the Veteran's other diseases and disorders in 
addition to Type II diabetes-is needed to resolve the claim 
for entitlement to DIC.

Both the burial and plot allowance claims are inextricably 
intertwined with the cause of death claim, as they partially 
turn on whether the Veteran's death is service connected.  
See 38 U.S.C.A. § 2307 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1600(a) (2008).  As such, the Board may not properly review 
these claims until the cause of death issue is adjudicated.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered). 



Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from a 
qualified physician to resolve whether 
the cause of the Veteran's death was 
etiologically related to service.  The 
claims folder must be made available for 
the examiner to review.  The VA physician 
should indicate whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the Veteran had 
a disease or disorder, particularly 
congestive heart failure, that caused or 
contributed materially in producing his 
death.  

In providing this opinion, it is 
requested that the designated physician 
indicate his or her consideration of the 
prior allegations of the appellant, the 
objective service treatment history, and 
the existing opinions of record from the 
February 2009 examiner, and the June 2008 
letter from Dr. G.G.

2.  Then readjudicate the cause-of-death, 
burial allowance, and plot allowance 
claims in light of the additional 
evidence.  If the claims are not granted 
to the appellant's satisfaction, send her 
and her representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  As 
to the plot allowance claim, the 
Pertinent Laws and Regulations section of 
the SSOC should include a copy of the 
recently amended 38 C.F.R. § 3.1600(f) 
(2008).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




